        Case 1:17-bk-13003-SDR          Doc 53   Filed 07/15/21    Entered 07/15/21 14:12:01       Desc
                                                  Page 1 of 6



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          SOUTHERN DIVISION

IN RE:                                                            Case No.: 17‐13003 SDR
DOUGLAS CARL LANKSTER                                             Chapter 13
TIFFANY LEANN LANKSTER


                                    NOTICE OF FINAL CURE PAYMENT

According to Fed. Bankr. Rule 3002.1(f), the Trustee gives notice that the amount required to cure the
prepetition default in the below claim has been paid in full and the Debtor(s) have completed all payments
under the plan.

Part 1: MORTGAGE INFORMATION
 Creditor Name:                      HOME POINT FINANCIAL CORPORATION


 Court Claim Number: 016           UCI: N/A
Last Four of Account Id Number:      0703
 Property Address, if available:     142 OSCEOLA DR



Part 2: CURE AMOUNT
 a. Allowed prepetition arrearage:                                       $2112.88
 b. Prepetition arrearage paid by the Trustee:                           $2112.88
 c. Amount of postpetition fees, expenses and charges
       recoverable under FRBP 3002.1(c):                                 $455.00
 d. Amount of postpetition fees, expenses and charges
     recoverable under FRBP 3002.1(c) paid by the Trustee:               $455.00
 Total Disbursements by Trustee:                                         $33,898.96


Part 3: POST PETITION MORTGAGE PAYMENT
Mortgage is paid thru the Trustee conduit.

Current Monthly Mortgage Payment: $653.76

Next post-petition payment due: July 2021

To the extent that the Debtor is not current as of the date of this notice, the creditor should file
a response indicating same.
         Case 1:17-bk-13003-SDR          Doc 53     Filed 07/15/21      Entered 07/15/21 14:12:01        Desc
                                                     Page 2 of 6
                      YOUR RESPONSE IS REQUIRED BY F.R.B.P Rule 3002.1(g)

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i)
paid all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with §1322(b)(5) of
the Bankruptcy Code, are current on all postpetition payments as of the date of the response. Failure to file and
serve the statement may subject the creditor to further action of the court, including possible sanctions. To
assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to debtor(s) and creditor.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: 7/15/21                                        Respectfully Submitted:

                                                      s/ Kara L. West, Trustee
                                                      Kara L. West (TN No. 25744)
                                                      Standing Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401
                                                      (423) 265-2261

                                          CERTIFICATE OF SERVICE

I hereby certify that on July 15, 2021 a copy of the Notice of Final Cure was served on those listed below as
indicated:

Via electronic noticing:

CHARLES G JENKINS JR ESQUIRE - ECF
US Trustee – ECF
Bankruptcy Court – ECF
WILSON & ASSOCIATES PLLC – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the address listed:

Debtor: DOUGLAS CARL LANKSTER, 142 OSCEOLA DR, , WHITWELL, TN 37397
Creditor: HOME POINT FINANCIAL CORPORATION, 11511 LUNA ROAD SUITE 300, , FARMERS BRANCH, TX
75234-
Creditor Noticing Address:


                                                      s/ Kara L. West w/permission by DRJ (35)
                                                      Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401-0511
                                                      (423) 265-2261
          Case 1:17-bk-13003-SDR          Doc 53   Filed 07/15/21       Entered 07/15/21 14:12:01      Desc
                                            Disbursements
                                                   Page 3 offor
                                                             6 Claim
Case: 17-13003            DOUGLAS CARL LANKSTER
          HOME POINT FINANCIAL CORPORATION
                                                                                  Sequence: 24
          11511 LUNA ROAD SUITE 300
                                                                                     Modify:
                                                                                 Filed Date: 11/8/2017 12:00:00AM
          FARMERS BRANCH, TX 75
                                                                                 Hold Code:
Acct No: 0703/142 OSCEOLA DR WHIT
          142 OSCEOLA DR WHITWELL TN 37397(1ST MTG) MAIN**

                                               Debt:   $31,331.08             Interest Paid:       $0.00
        Amt Sched:   $83,261.00                                                 Accrued Int:       $0.00
         Amt Due:       $663.84                Paid:   $31,331.08              Balance Due:        $0.00

     name                            Type       Date          Check #      Principal    Interest       Total Reconciled
 0160       HOME POINT FINANCIAL CORPORATION
        HOME POINT FINANCIAL CORPORAT        06/30/2021       2119497       $653.84       $0.00     $653.84
        HOME POINT FINANCIAL CORPORAT A      06/29/2021             0        $10.00       $0.00      $10.00
        HOME POINT FINANCIAL CORPORAT        05/31/2021        2115682      $663.84       $0.00     $663.84 06/28/2021
        HOME POINT FINANCIAL CORPORAT        04/30/2021        2111875      $663.84       $0.00     $663.84 06/01/2021
        HOME POINT FINANCIAL CORPORAT        03/31/2021        2108029      $663.84       $0.00     $663.84 04/30/2021
        HOME POINT FINANCIAL CORPORAT        02/28/2021       2101047       $663.84       $0.00     $663.84 03/29/2021
        HOME POINT FINANCIAL CORPORAT        01/31/2021        2097332      $663.84       $0.00     $663.84 03/08/2021
        HOME POINT FINANCIAL CORPORAT        12/31/2020       2093617       $663.84       $0.00     $663.84 01/25/2021
        HOME POINT FINANCIAL CORPORAT        11/30/2020       2089794       $663.84       $0.00     $663.84 12/28/2020
        HOME POINT FINANCIAL CORPORAT        10/31/2020        2086012      $663.84       $0.00     $663.84 11/27/2020
        HOME POINT FINANCIAL CORPORAT        09/30/2020        2082173      $663.84       $0.00     $663.84 10/29/2020
        HOME POINT FINANCIAL CORPORAT        08/31/2020        2078203      $663.84       $0.00     $663.84 09/28/2020
        HOME POINT FINANCIAL CORPORAT        07/31/2020        2074225      $663.84       $0.00     $663.84 09/01/2020
        HOME POINT FINANCIAL CORPORAT        06/30/2020        2070231      $668.22       $0.00     $668.22 07/24/2020
        HOME POINT FINANCIAL CORPORAT        05/31/2020        2066172      $668.22       $0.00     $668.22 06/24/2020
        HOME POINT FINANCIAL CORPORAT        04/30/2020       2062184       $668.22       $0.00     $668.22 05/29/2020
        HOME POINT FINANCIAL CORPORAT V      04/14/2020       2058420      ($668.22)      $0.00     ($668.22) 04/14/2020
        HOME POINT FINANCIAL CORPORAT M      04/14/2020        2059701      $668.22       $0.00     $668.22 04/24/2020
        HOME POINT FINANCIAL CORPORAT        03/31/2020       2058420       $668.22       $0.00     $668.22 04/14/2020
        HOME POINT FINANCIAL CORPORAT        02/29/2020        2054293      $668.22       $0.00     $668.22 03/26/2020
        HOME POINT FINANCIAL CORPORAT        01/31/2020       2050297       $668.22       $0.00     $668.22 02/27/2020
        HOME POINT FINANCIAL CORPORAT        12/31/2019        2046268      $668.22       $0.00     $668.22 01/29/2020
        HOME POINT FINANCIAL CORPORAT        11/30/2019       2042247       $668.22       $0.00     $668.22 12/30/2019
        HOME POINT FINANCIAL CORPORAT        10/31/2019       2038340       $668.22       $0.00     $668.22 12/03/2019
        HOME POINT FINANCIAL CORPORAT        09/30/2019        2034243      $668.22       $0.00     $668.22 11/05/2019
        HOME POINT FINANCIAL CORPORAT        08/31/2019       2030207       $668.22       $0.00     $668.22 10/01/2019
        HOME POINT FINANCIAL CORPORAT        07/31/2019        2026019      $668.22       $0.00     $668.22 08/26/2019
        HOME POINT FINANCIAL CORPORAT M      07/12/2019       2023040       $668.22       $0.00     $668.22 07/26/2019
        HOME POINT FINANCIAL CORPORAT V      07/12/2019       2021844      ($668.22)      $0.00     ($668.22) 07/12/2019
        HOME POINT FINANCIAL CORPORAT        06/30/2019       2021844       $668.22       $0.00     $668.22 07/12/2019
        HOME POINT FINANCIAL CORPORAT        05/31/2019       2017647       $668.22       $0.00     $668.22 06/28/2019
                                                                                                                      1
         Case 1:17-bk-13003-SDR          Doc 53   Filed 07/15/21   Entered 07/15/21 14:12:01       Desc
   name                          Type         DatePage 4 ofCheck
                                                            6    #     Principal    Interest      Total Reconciled
    HOME POINT FINANCIAL CORPORAT           04/30/2019     2013264      $668.22       $0.00     $668.22 05/29/2019
       HOME POINT FINANCIAL CORPORAT        03/31/2019      2008857     $668.22       $0.00     $668.22 04/26/2019
       HOME POINT FINANCIAL CORPORAT        02/28/2019      2004707     $668.22       $0.00     $668.22 04/18/2019
       HOME POINT FINANCIAL CORPORAT        01/31/2019      2000574     $668.22       $0.00     $668.22 02/27/2019
       HOME POINT FINANCIAL CORPORAT        12/31/2018      1996510     $668.22       $0.00     $668.22 01/28/2019
       HOME POINT FINANCIAL CORPORAT        11/30/2018      1992457     $668.22       $0.00     $668.22 12/27/2018
       HOME POINT FINANCIAL CORPORAT        10/31/2018      1988428    $1,336.44      $0.00    $1,336.44 11/29/2018
       HOME POINT FINANCIAL CORPORAT V      10/29/2018      1978068     ($668.22)     $0.00     ($668.22) 10/29/2018
       HOME POINT FINANCIAL CORPORAT        09/30/2018      1978068     $668.22       $0.00     $668.22 10/29/2018
       HOME POINT FINANCIAL CORPORAT        08/31/2018      1973769     $897.56       $0.00     $897.56 09/28/2018
       HOME POINT FINANCIAL CORPORAT        07/31/2018      1969356     $824.24       $0.00     $824.24 08/27/2018
       HOME POINT FINANCIAL CORPORAT        06/30/2018      1965110     $818.44       $0.00     $818.44 07/25/2018
       HOME POINT FINANCIAL CORPORAT        05/31/2018      1960675     $948.25       $0.00     $948.25 06/22/2018
       HOME POINT FINANCIAL CORPORAT        04/30/2018      1956123     $669.93       $0.00     $669.93 05/24/2018
       HOME POINT FINANCIAL CORPORAT        03/31/2018      1951441 $1,017.35         $0.00    $1,017.35 04/25/2018
       HOME POINT FINANCIAL CORPORAT        02/28/2018      1946769     $537.72       $0.00     $537.72 03/21/2018
       HOME POINT FINANCIAL CORPORAT        01/31/2018      1942233     $482.34       $0.00     $482.34 02/27/2018
       HOME POINT FINANCIAL CORPORAT        12/31/2017      1937668     $482.34       $0.00     $482.34 01/25/2018
       HOME POINT FINANCIAL CORPORAT        11/30/2017      1933104    $1,985.99      $0.00    $1,985.99 12/21/2017
                                                         Sub-totals: $31,331.08      $0.00 $31,331.08

0161       HOME POINT FINANCIAL CORPORATION
       HOME POINT FINANCIAL CORPORAT A      06/29/2021             0     ($10.00)     $0.00      ($10.00)
       HOME POINT FINANCIAL CORPORAT        11/30/2020      2089794      $22.88       $0.00      $22.88 12/28/2020
       HOME POINT FINANCIAL CORPORAT        10/31/2020      2086012      $50.00       $0.00      $50.00 11/27/2020
       HOME POINT FINANCIAL CORPORAT        09/30/2020      2082173      $50.00       $0.00      $50.00 10/29/2020
       HOME POINT FINANCIAL CORPORAT        08/31/2020      2078203      $50.00       $0.00      $50.00 09/28/2020
       HOME POINT FINANCIAL CORPORAT        07/31/2020      2074225      $50.00       $0.00      $50.00 09/01/2020
       HOME POINT FINANCIAL CORPORAT        06/30/2020      2070231      $50.00       $0.00      $50.00 07/24/2020
       HOME POINT FINANCIAL CORPORAT        05/31/2020      2066172      $50.00       $0.00      $50.00 06/24/2020
       HOME POINT FINANCIAL CORPORAT        04/30/2020      2062184      $50.00       $0.00      $50.00 05/29/2020
       HOME POINT FINANCIAL CORPORAT V      04/14/2020      2058420      ($50.00)     $0.00      ($50.00) 04/14/2020
       HOME POINT FINANCIAL CORPORAT M      04/14/2020      2059701      $50.00       $0.00      $50.00 04/24/2020
       HOME POINT FINANCIAL CORPORAT        03/31/2020      2058420      $50.00       $0.00      $50.00 04/14/2020
       HOME POINT FINANCIAL CORPORAT        02/29/2020      2054293      $50.00       $0.00      $50.00 03/26/2020
       HOME POINT FINANCIAL CORPORAT        01/31/2020      2050297      $50.00       $0.00      $50.00 02/27/2020
       HOME POINT FINANCIAL CORPORAT        12/31/2019      2046268      $50.00       $0.00      $50.00 01/29/2020
       HOME POINT FINANCIAL CORPORAT        11/30/2019      2042247      $50.00       $0.00      $50.00 12/30/2019
       HOME POINT FINANCIAL CORPORAT        10/31/2019      2038340      $50.00       $0.00      $50.00 12/03/2019
       HOME POINT FINANCIAL CORPORAT        09/30/2019      2034243      $50.00       $0.00      $50.00 11/05/2019
       HOME POINT FINANCIAL CORPORAT        08/31/2019      2030207      $50.00       $0.00      $50.00 10/01/2019
       HOME POINT FINANCIAL CORPORAT        07/31/2019      2026019      $50.00       $0.00      $50.00 08/26/2019
       HOME POINT FINANCIAL CORPORAT M      07/12/2019      2023040      $50.00       $0.00      $50.00 07/26/2019

                                                                                                                  2
   Case 1:17-bk-13003-SDR         Doc 53   Filed 07/15/21    Entered 07/15/21 14:12:01      Desc
name                          Type     DatePage 5 ofCheck
                                                     6    #     Principal   Interest       Total Reconciled
 HOME POINT FINANCIAL CORPORAT V     07/12/2019     2021844      ($50.00)     $0.00      ($50.00) 07/12/2019
HOME POINT FINANCIAL CORPORAT        06/30/2019       2021844     $50.00      $0.00       $50.00 07/12/2019
HOME POINT FINANCIAL CORPORAT        05/31/2019       2017647     $50.00      $0.00       $50.00 06/28/2019
HOME POINT FINANCIAL CORPORAT        04/30/2019       2013264     $50.00      $0.00       $50.00 05/29/2019
HOME POINT FINANCIAL CORPORAT        03/31/2019       2008857     $50.00      $0.00       $50.00 04/26/2019
HOME POINT FINANCIAL CORPORAT        02/28/2019       2004707     $50.00      $0.00       $50.00 04/18/2019
HOME POINT FINANCIAL CORPORAT        01/31/2019       2000574     $50.00      $0.00       $50.00 02/27/2019
HOME POINT FINANCIAL CORPORAT        12/31/2018       1996510     $50.00      $0.00       $50.00 01/28/2019
HOME POINT FINANCIAL CORPORAT        11/30/2018       1992457     $50.00      $0.00       $50.00 12/27/2018
HOME POINT FINANCIAL CORPORAT        10/31/2018       1988428    $100.00      $0.00      $100.00 11/29/2018
HOME POINT FINANCIAL CORPORAT V      10/29/2018       1978068    ($50.00)     $0.00      ($50.00) 10/29/2018
HOME POINT FINANCIAL CORPORAT        09/30/2018       1978068     $50.00      $0.00       $50.00 10/29/2018
HOME POINT FINANCIAL CORPORAT        08/31/2018       1973769     $59.42      $0.00       $59.42 09/28/2018
HOME POINT FINANCIAL CORPORAT        07/31/2018       1969356     $68.02      $0.00       $68.02 08/27/2018
HOME POINT FINANCIAL CORPORAT        06/30/2018       1965110     $70.13      $0.00       $70.13 07/25/2018
HOME POINT FINANCIAL CORPORAT        05/31/2018       1960675    $120.71      $0.00      $120.71 06/22/2018
HOME POINT FINANCIAL CORPORAT        04/30/2018       1956123    $124.34      $0.00      $124.34 05/24/2018
HOME POINT FINANCIAL CORPORAT        03/31/2018       1951441     $95.49      $0.00       $95.49 04/25/2018
HOME POINT FINANCIAL CORPORAT        02/28/2018       1946769     $40.37      $0.00       $40.37 03/21/2018
HOME POINT FINANCIAL CORPORAT        01/31/2018       1942233     $36.21      $0.00       $36.21 02/27/2018
HOME POINT FINANCIAL CORPORAT        12/31/2017       1937668     $36.21      $0.00       $36.21 01/25/2018
HOME POINT FINANCIAL CORPORAT        11/30/2017       1933104    $149.10      $0.00      $149.10 12/21/2017
                                                   Sub-totals: $2,112.88     $0.00     $2,112.88

                                                  Grand Total:$33,443.96     $0.00




                                                                                                          3
          Case 1:17-bk-13003-SDR          Doc 53    Filed 07/15/21        Entered 07/15/21 14:12:01      Desc
                                             Disbursements
                                                    Page 6 offor
                                                              6 Claim
Case: 17-13003           DOUGLAS CARL LANKSTER
          HOME POINT FINANCIAL CORPORATION
                                                                                    Sequence: 25
          PO BOX 790309
                                                                                       Modify:
                                                                                   Filed Date: 12/26/2017 12:00:00AM
          ST LOUIS, MO 63179-
                                                                                   Hold Code:
Acct No: 0703/POST PETITION MTG FE
          POC FEES/POST PETITION MTG FEES***

                                                Debt:       $455.00             Interest Paid:       $0.00
        Amt Sched:       $0.00                                                    Accrued Int:       $0.00
         Amt Due:        $0.00                  Paid:       $455.00              Balance Due:        $0.00

     name                             Type       Date           Check #      Principal    Interest       Total Reconciled
 3000       HOME POINT FINANCIAL CORPORATION
        HOME POINT FINANCIAL CORPORAT          10/31/2018        1988428      $236.35       $0.00     $236.35 11/29/2018
        HOME POINT FINANCIAL CORPORAT V        10/29/2018        1978068     ($205.38)      $0.00     ($205.38) 10/29/2018
        HOME POINT FINANCIAL CORPORAT          09/30/2018        1978068      $205.38       $0.00     $205.38 10/29/2018
        HOME POINT FINANCIAL CORPORAT          08/31/2018        1973769      $218.65       $0.00     $218.65 09/28/2018
                                                              Sub-totals:    $455.00        $0.00     $455.00

                                                            Grand Total:    $455.00         $0.00




                                                                                                                        1
